Darrell Hickman, Justice. Larry Bee Bly was convicted of capital murder in the Pope County Circuit Court and sentenced to life imprisonment without parole. On appeal he alleges five errors, two of which have merit and require reversal. Bly was accused of participating in the murder and robbery of his drinking friend, Ed Burns. The main witness against Bly was Marty Tumbleson, a fifteen year old accomplice to the murder. The testimony of Bly and Tumbleson does not vary a great deal except as to the actual “robbery” and killing of Burns. Bly had been crippled since his brother shot him in the back in 1973. Bly began to drink heavily and became a friend and drinking partner of the deceased, Ed Burns, who lived near Clarksville, Arkansas. On October 13, 1976, Bly and Burns were driving around drunking and decided that young Tumbleson should be found to drive the car. Tumbleson, the brother of Bly’s girlfriend Jennifer Tumbleson, had driven the two in the past. They found Marty at a service station around 9:00 p.m. and he agreed to drive them. At the service station, where Tumbleson was found, it was decided that the car needed gas. Burns apparently had $4.00 and agreed to give $2.00 towards gas. Bly felt Burns should give all the money for the gas. There may have been an argument between Burns and Bly at this time but it was apparently nothing out of the ordinary. All three parties left in the car and they drove out into the country eventually stopping at a cemetery. It is at this point that the testimony of Bly and Tumbleson began to differ. Tumbleson testified that Burns and Bly got into an argument at the cemetery over the $2.00 that Burns refused to pay for the gas. According to Tumbleson, Bly took the $2.00 from Burns. Later Bly started beating Burns severely. After driving awhile they stopped on a backwoods road and got out. Bly asked Tumbleson for his knife and stabbed Burns in the heart one or more times. Then Bly encouraged Tumbleson to stab Burns. Tumbleson dragged the body down, near a lake and returned to the car. Bly told Tumbleson to go back and cut Burns’ throat to make certain he was dead. Tumbleson admitted he cut Burns’ throat. Bly’s story is that when he woke up the back door of the car was open, the back seat was covered with blood and Tumbleson was returning from the lake down the road with a rag in his hand. He informed Bly that he had killed Burns. Bly said he was scared, decided that he would be accused of the killing because he had been seen with Burns, and thought that flight would be the best answer. He was admittedly drunk, as was Burns. Tumbleson had also been drinking. Bly’s and Tumbleson’s testimony as to subsequent events did not vary substantially. They picked up Bly’s girlfriend and took off for Mississippi. The next day they returned to Hazen, Arkansas, where the boy was let out to hitchhike home. Bly and his girlfriend went back to Mississippi and on to New Orlenas. Bly was arrested in New Orleans but waived extradition. Tumbleson made at least four separate statements to the police. At first he denied his participation. His story changed each time until his last statement, which was substantially the same as his testimony. It is our duty in a capital felony case to examine the entire record for not only errors raised on appeal but also those that may be found in the record. Where the sentencing procedure is separate from the trial procedure, as it was here, we also review the sentencing procedure for errors. See Giles v. State, 261 Ark. 413, 549 S.W. 2d 479 (1977). In reviewing the evidence in this case we find that the state’s case was based on Tumbleson’s testimony. Being a capital murder, it was charged that Bly robbed Burns of $2.00 and then killed him. Tumbleson did not actually testify that Bly “robbed” Burns of $2.00. He merely said Bly took the money away from Burns at the cemetery. This is the extent of the proof as to the “robbery.” Sometime later, how long we do not know, Burns was killed. Evidence that a robbery was committed is critical because without it there can be no conviction of capital murder in this case. The only evidence of robbery is testimony that Bly took $2.00 from Burns. The definition of robbery is: A person commits robbery if with the purpose of committing a theft or resisting apprehension immediately thereafter, he employs or threatens to immediately employ physical force upon another. Ark. Stat. Ann. § 41-2103 (Crim. Code 1976). The evidence in this case certainly cannot be characterized as substantial evidence that Bly committed a robbery. Even if we concede there is room for argument on this issue, when we consider the jury’s findings as to aggravation and mitigation, we are convinced that the conviction cannot stand. The jury found: (1) That the murder was committed by someone other than Bly [which could only be Tumbleson.] (2) That the murder was not committed for pecuniary gain. (3) That the murder was not committed for the purpose of avoiding or preventing a lawful arrest or effecting an escape from custody. All of these findings are inconsistent with the finding that Bly was guilty of capital murder as charged. If Bly did not kill Burns, if it was not done for pecuniary gain, and, if it was not done to prevent a lawful arrest — that is to prevent discovery of the robbery — then it would not be a murder committed while engaged in the prepetration of a robbery as charged. Considered as a whole, the question of whether there even was a robbery, the obvious remoteness of the “robbery” from the killing, and the inconsistent findings by the jury in determining the sentence, require us to reverse the case. There were several other questions raised which may arise on retrial. The jury requested that it be permitted to rehear part of the testimony of the state medical examiner. The trial judge announced that this would be done but after a brief recess decided to replay the entire testimony. This was probably error. However, the record is not clear that Bly’s objection was correctly made. In the event of a retrial, if this matter comes up again, the court should read or present only that portion of the testimony that the jury requested. Bly also argues that two photographs were admitted of Burns’ body which could only inflame the passions of the jury. We disagree. Hulsey v. State, 261 Ark. 449, 549 S.W. 2d 73 (1977). It is unlikely that any other objections made by Bly will occur on retrial. We could reduce the sentence, as we have in some cases, since there was substantial evidence to support a homicide conviction. See Ark. Stat. Ann. § 27-2144 (Repl. 1962). Bly’s testimony placed him at the scene of the murder and there was other evidence tending to corroborate the testimony of Tumbleson as required by our decision in Underwood v. State, supra. However, we cannot say what sentence the jury would have imposed if it found Bly guilty of a lesser degree of homicide. We know of no way to cure the errors except to remand the case for a new trial. Reversed and remanded. Harris, C.J., and Fogleman, J., dissent.